Citation Nr: 1138080	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1969 to September 1971

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD and depression.  

In a May 2009 decision, the Board denied service connection for a psychiatric disability, including PTSD and depression.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in July 2010, the appellant's then attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a July 2010 order, the Court granted the motion, vacated the Board's May 2009 decision, and remanded the matter for readjudication.

In February 2011, the Board remanded the matter to the RO for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  The appellant failed, without good cause, to report for a VA psychiatric examination in March 2011, which had been scheduled for the purpose of obtaining information necessary to establish his entitlement to service connection for a psychiatric disability. 

2.  An acquired psychiatric disability was not present during the appellant's active service, a psychosis was not diagnosed within one year of service separation, and the record contains no probative evidence showing that the appellant has any current acquired psychiatric disability, including PTSD or depression, which is causally related to his active service or any incident therein.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD and depression, was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).   The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In addition, VA attempted to obtain a VA medical opinion in connection with the appellant's claim, but he failed to report without explanation.  38 C.F.R. § 3.159(c) (4) (2011).  Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In this case, as discussed in detail in the Board's February 2011 remand, the medical evidence of record is entirely silent for a diagnosis of a psychiatric disability, including PTSD or depression, either during service or thereafter.  The appellant, however, has submitted lay evidence of psychiatric symptomatology since service.  In light of the evidence of record, a VA examination was necessary in order to ascertain whether the reported psychiatric symptomatology since service was due to an acquired psychiatric disability which had been incurred in service.  The record shows that the appellant was scheduled for a VA medical examination, to be held in March 2011, but he failed to report without explanation.  The record includes a February 2011 letter advising the appellant that he was being scheduled for the VA medical examination, and further advising him of the consequences of failing to report for that examination.  There is no indication that this notification letter, or the notification letter from the VA medical facility advising the appellant of the time and date of the examination, was returned by postal authorities as undeliverable.  Additionally, the RO issued a Supplemental Statement of the Case in August 2011 again noting the appellant's failure to report and thoroughly discussing the provisions of section 3.655.  Under these circumstances, the Board finds that despite being duly notified of the necessary VA medical examination and the consequences of failing to report for that examination, the appellant failed to report without good cause.  The appellant's failure to report frustrated VA's attempt to fulfill its duty to assist and now requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment and personnel records show that he was AWOL on at least two occasions.  After he was apprehended for the second time in July 1971, he was referred for a psychiatric evaluation after reportedly slashing his wrists because he was frustrated.  On examination, the appellant's wrist lacerations were noted to be superficial.  The appellant admitted to chronic LSD use, with an increase in use over the previous two months.  He reported that when he was under pressure, he experienced flashbacks and that during one of these episodes, he had cut his wrists.  After examining the appellant, the examiner concluded that there was no evidence of neurosis, psychosis, or clinical depression.  The examiner further concluded that the appellant was not suicidal.

In a July 1971 memorandum to the appellant's commanding officer, it was noted that the appellant was not suffering from a psychosis or any other mental disorder.  The examiner noted that the appellant's slashing of his wrists was a manipulative gesture designed to remove him from an unpleasant situation.  The appellant was diagnosed as having an emotionally unstable personality.  

At the appellant's September 1971 military discharge medical examination, psychiatric evaluation was normal.  

The post-service record on appeal includes statements from the appellant, his spouse, a friend, and a private psychologist.  These statements report that the appellant had a history of symptoms such as mood swings, nightmares, anger, depression, emotional detachment, as well as a history of drug and alcohol abuse and incarceration.  None of these statements indicates that the appellant has been diagnosed as having a psychiatric disability.  The record on appeal also contains private clinical records, dated from 1999 to 2007, all of which are entirely silent for any psychiatric diagnoses, including depression or PTSD.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain diseases, such as a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Additionally, effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  

Effective July 13, 2010, VA again amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 2002).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a psychiatric disorder, including PTSD and depression.  He claims that he developed both conditions during service and that he has suffered from psychiatric symptomatology indicative of PTSD and depression since that time.

As a preliminary matter, the Board has considered the appellant's contentions to the effect that he developed a psychiatric disability, including PTSD and depression, in service, but finds such statements to be lacking in credibility.  As set forth above, the appellant's service treatment records show that he underwent psychiatric evaluation on at least two occasions in service.  In July 1971, the examiner specifically concluded that the appellant was not suffering from any psychiatric disability, including neurosis, psychosis, or clinical depression.  The appellant again underwent psychiatric evaluation in connection with his September 1971 separation examination and the examiner again determined that no psychiatric abnormalities were present.  

The Board assigns far more probative weight to the contemporaneous medical records than to the "recollections" of the appellant of events which occurred many years previously and which were made in the context of a claim for monetary benefits.  The Board has carefully considered the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), but notes that it is not discounting the appellant's claim of an in-service psychiatric disability due solely to the lack of contemporaneous medical records supporting his assertions, but rather on medical records which specifically indicate that an acquired psychiatric disability was not present during active service.  

With respect to the post-service period, the Board notes that although the record contains lay evidence of post-service symptoms such as mood swings, nightmares, anger, and depression after service separation, none of the post-service medical evidence of record contains a diagnosis of an acquired psychiatric disability.  

The Board has considered jurisprudence holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Board finds that none of these criteria has been met.  

First, given the complex nature of psychiatric medicine, particularly in the setting of the appellant's diagnosed personality disorder and conceded drug abuse, the Board finds that the lay statements submitted by the appellant are not competent evidence that any of his psychiatric symptomatology is indicative of an acquired psychiatric disability.  In other words, the question of a diagnosis of a psychiatric disability is a complex medical matter as to which the Court has found laypersons generally not competent to testify.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Second, the Board notes that none of the lay statements submitted by the appellant reports a contemporaneous medical diagnosis of an acquired psychiatric disability.  Finally, although VA attempted to obtain a medical opinion as to whether the reported psychiatric symptoms were indicative of a psychiatric disability which was incurred in service, the appellant failed to report for the examination without explanation.  

For these reasons, the Board finds that a psychiatric disability was not present during the appellant's period of active service and the record on appeal contains no probative evidence that a psychosis was present within the first post service year, nor is there probative evidence of a current psychiatric disability which is causally related to the appellant's active service or any incident therein.  Under these circumstances, there is no basis upon which to award service connection for an acquired psychiatric disability, including PTSD or depression.  

In reaching this decision, the Board has considered the fact that the appellant was diagnosed as having an emotionally unstable personality during service.  As set forth above, service connection is granted disability resulting from disease or injury incurred in the line of duty.  38 U.S.C.A. § 1110.  Personality disorders, however, are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  There is no basis on which to award service connection for a personality disorder in this case.  

Similarly, the Board notes that the appellant's service treatment records document chronic drug abuse and he has submitted lay evidence showing that he continues to abuse drugs and alcohol.  To the extent the appellant claims that his psychiatric disability is related to drug abuse during active duty, however, the Board notes that payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  Thus, the appellant's contentions in this regard do not provide a basis upon which to award the compensation he seeks.  

Finally, the Board has considered VA's regulatory amendments to 38 C.F.R. § 3.304(f)(3) eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Although the appellant's claimed stressors appear to relate to his fear of being attacked by the enemy while aboard ship in the waters off the coast of Vietnam, the record contains no indication that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the appellant's claimed stressors are adequate to support a diagnosis of PTSD and that his reported symptoms are related to the claimed stressors.  Again, VA attempted to provide the appellant with a VA medical examination, but he failed to report without explanation.  

In summary, the Board finds that the most probative evidence shows that an acquired psychiatric disability was not present during the appellant's service or within the first post-service year, nor does the evidence show that he has any current psychiatric disability, including PTSD or depression, which is causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD and depression, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


